Citation Nr: 1749945	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for coronary artery disease (CAD).  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty with the Georgia Army National Guard from May 1976 to July 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2014, the Board denied service connection for the aforementioned disabilities.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Partial Remand (JMPR), the parties requested that the Court vacate the portion of the Board's decision that denied the claims of service connection for headaches, CAD, hypertension, and diabetes mellitus, Type II.  

In a May 2015 Order, the Court vacated the Board's March 2014 decision of entitlement to service connection for headaches, CAD, hypertension, and diabetes mellitus, Type II, and remanded the matter for further consideration and instructions consistent with the May 2015 JMPR.  

In October 2015, the Board remanded the matter for further development in accordance with the May 2015 JMPR.  The matter is now again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA has an obligation to associate all relevant records with the claims file of a veteran, and has a duty to make reasonable efforts to obtain relevant records, including records that are not in the possession of another Federal Agency.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2017).

In June 2017, the Veteran was afforded VA examinations in evaluation of all of the disabilities on appeal - headaches, CAD, hypertension, and diabetes mellitus, Type II.  In each of the June 2017 VA examinations, the examiner noted that the Veteran and his wife had reported that the Veteran had been hospitalized seven times in the past 12 months.  The examiner further noted that the discharge summaries of these admissions were not available during the examination.  

Thus, as these medical records referenced in the June 2017 VA examinations are potentially relevant to the instant issues on appeal, the RO must take all appropriate action to locate and obtain these outstanding records.  Further, while the Veteran was afforded VA examinations in June 2017, because the VA medical opinions associated with those examinations were based on incomplete medical records, they are of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  Therefore, on remand, addendum medical opinions to the June 2017 VA examinations in consideration of all of the pertinent medical evidence of record must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file, specifically any discharge summaries of the Veteran's hospitalizations from May 2016 forward.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself

2.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the June 2017 examinations for headaches, CAD, hypertension, and diabetes mellitus, Type II.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  If the June 2017 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.  The examiner is asked to provide an opinion as to the following:  

(a) Identify all current disabilities related to headaches, CAD, hypertension, and diabetes mellitus, Type II, associated with the Veteran.

(b) Is it at least as likely as not that any identified headache disability manifested during, or as a result of, active military service?

(c) Is it at least as likely as not that any identified heart disability, including CAD, manifested during, or as a result of, active military service?

(d) Is it at least as likely as not that any identified elevated blood pressure disability manifested during, or as a result of, active military service?

(e) Is it at least as likely as not that the Veteran's diabetes mellitus, Type II, disability manifested during, or as a result of, active military service?

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




